          Case 3:16-md-02741-VCDocument
   Case 3:19-cv-00897-BJD-JRK    Document
                                        155478
                                            FiledFiled 09/04/19
                                                 09/04/19   PagePage
                                                                 1 of 41 PageID
                                                                         of 4   107




                                               UNITED STATES JUDICIAL PANEL
                                                            on
                                                MULTIDISTRICT LITIGATION



      IN RE: ROUNDUP PRODUCTS LIABILITY
      LITIGATION                                                                               MDL No. 2741



                                                  (SEE ATTACHED SCHEDULE)



                                        CONDITIONAL TRANSFER ORDER (CTO í149)



      On October 3, 2016, the Panel transferred 19 civil action(s) to the United States District Court for
      the Northern District of California for coordinated or consolidated pretrial proceedings pursuant to
      28 U.S.C. § 1407. See 214 F.Supp.3d 1346 (J.P.M.L. 2016). Since that time, 1,493 additional
      action(s) have been transferred to the Northern District of California. With the consent of that court,
      all such actions have been assigned to the Honorable Vince Chhabria.

      It appears that the action(s) on this conditional transfer order involve questions of fact that are
      common to the actions previously transferred to the Northern District of California and assigned to
      Judge Chhabria.

      Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
      Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
      Northern District of California for the reasons stated in the order of October 3, 2016, and, with the
      consent of that court, assigned to the Honorable Vince Chhabria.

      This order does not become effective until it is filed in the Office of the Clerk of the United States
      District Court for the Northern District of California. The transmittal of this order to said Clerk shall
      be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
      Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                               FOR THE PANEL:

      I hereby certify that the annexed
    instrument is a true and correct copy     Sep
                                              Se
                                              Sep 04,
                                               ep 04, 2019
                                                      2
      of the original on file in my office.
                                                               John W. Nichols
ATTEST:
SUSAN Y. SOONG
                                                               Clerk of the Panel
Clerk, U.S. District Court
Northern District of California


    by:
               Deputy Clerk
    Date: September           4, 2019
       Case 3:16-md-02741-VCDocument
Case 3:19-cv-00897-BJD-JRK    Document
                                     155478
                                         FiledFiled 09/04/19
                                              09/04/19   PagePage
                                                              2 of 42 PageID
                                                                      of 4   108




  IN RE: ROUNDUP PRODUCTS LIABILITY
  LITIGATION                                                                MDL No. 2741



                     SCHEDULE CTOí149 í TAGíALONG ACTIONS



    DIST      DIV.      C.A.NO.       CASE CAPTION


  ALABAMA NORTHERN

    ALN        2       19í00992       Taylor v. Monsanto Company

  ARKANSAS WESTERN

    ARW        6       19í06102       Hornbeck v. Monsanto Company

  COLORADO

     CO        1       19í02347       Blyth v. Monsanto Co. et al

  FLORIDA MIDDLE

    FLM        2       19í00576       Myers et al v. Monsanto Company
    FLM        2       19í00578       Getz v. Monsanto Company
    FLM        2       19í00581       Hernandez v. Monsanto Company
    FLM        2       19í00585       Valerio v. Monsanto Company Vacated 9/3/19
    FLM        2       19í00591       Mueller v. Monsanto Company
    FLM        2       19í00592       Cox v. Monsanto Company
    FLM        2       19í00594       Wible v. Monsanto Company
    FLM        2       19í00604       Mlejnek v. Monsanto Company
    FLM        3       19í00897       Cobb v. Monsanto Company

  FLORIDA SOUTHERN

    FLS        9       19í81028       Mutelet v. Monsanto Company

  MICHIGAN EASTERN

    MIE        2       19í12140       Akrawi v. Monsanto Company, Inc.

  MINNESOTA

    MN         0       19í02307       Brady v. Monsanto Company
    MN         0       19í02309       Dean v. Monsanto Company
       Case 3:16-md-02741-VCDocument
Case 3:19-cv-00897-BJD-JRK    Document
                                     155478
                                         FiledFiled 09/04/19
                                              09/04/19   PagePage
                                                              3 of 43 PageID
                                                                      of 4   109

  MISSISSIPPI SOUTHERN

    MSS        1       19í00534       Bradley v. Monsanto Company
    MSS        2       19í00122       Stepney v. Monsanto Company

  MISSOURI EASTERN

    MOE        4       19í01833       Bland et al v. Monsanto Company
    MOE        4       19í01835       Melton v. Monsanto Company
    MOE        4       19í01836       Orr et al v. Monsanto Company
    MOE        4       19í02189       Hart et al v. Monsanto Company
    MOE        4       19í02193       Lusti et al v. Monsanto Company
    MOE        4       19í02197       Huenink et al v. Monsanto Company
    MOE        4       19í02214       Shoemaker v. Monsanto Company
    MOE        4       19í02218       Blue et al v. Monsanto Company
    MOE        4       19í02220       Mann et al v. Monsanto Company
    MOE        4       19í02254       Bozeman et al v. Monsanto Company
    MOE        4       19í02255       Brisson v. Monsanto Company
    MOE        4       19í02256       Harrington v. Monsanto Company
    MOE        4       19í02257       Kowalski et al v. Monsanto Company
    MOE        4       19í02258       Maiden v. Monsanto Company
    MOE        4       19í02259       Meadows et al v. Monsanto Company
    MOE        4       19í02260       White v. Monsanto Company
    MOE        4       19í02261       Johnson et al v. Monsanto Company
    MOE        4       19í02262       Spradley v. Monsanto Company
    MOE        4       19í02263       Gayton v. Monsanto Company
    MOE        4       19í02264       Curtis v. Monsanto Company
    MOE        4       19í02265       Brown v. Monsanto Company
    MOE        4       19í02276       Locher v. Monsanto Company
    MOE        4       19í02287       Haggerty et al v. Monsanto Company
    MOE        4       19í02315       Roy et al v Monsanto Company

  NEW HAMPSHIRE

     NH        1       19í00828       Concannon v. Monsanto Company

  NEW YORK EASTERN

    NYE        2       19í04636       Barkum v. Monsanto Company

  OHIO NORTHERN

    OHN        3       19í01823       Rhuland et al v. Monsanto Company

  TEXAS NORTHERN

    TXN        3       19í01987       Alexander v. Monsanto Company

  WASHINGTON WESTERN

   WAW         2       19í01255       Piesik v. Monsanto Company
       Case 3:16-md-02741-VCDocument
Case 3:19-cv-00897-BJD-JRK    Document
                                     155478
                                         FiledFiled 09/04/19
                                              09/04/19   PagePage
                                                              4 of 44 PageID
                                                                      of 4   110

   WAW         3       19í05739       Hayden et al v. Monsanto Company
